TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 3, 2022



                                    NO. 03-21-00108-CV


                        Luminant Energy Company LLC, Appellant

                                               v.

                        Public Utility Commission of Texas, Appellee




       ON DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS
                             PROJECT NO. 51812
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is a direct appeal from project number 51812 of the Public Utility Commission of Texas.

Luminant Energy Company LLC has filed an unopposed joint motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. The appellant shall pay all costs relating to

this appeal.